Petition
for Writ of Mandamus Dismissed and Opinion filed August 27, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00605-CV
____________
 
IN RE GERALD J. DURDEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July 7, 2009, Relator, Gerald J. Durden filed a petition
for writ of mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1. 
The petition asks this court to order the respondent, the
Honorable Joan Campbell, presiding judge of the 248th District Court, Harris
County, Texas, to certify his right to appeal.  On August 18, 2009, the Harris
County District Clerk filed a supplemental clerk=s record containing the trial court=s certification of his right to
appeal. 
Accordingly, the petition for writ of mandamus is ordered
DISMISSED AS MOOT.
PER CURIAM
Panel consists
of Justices Anderson, Guzman, and Boyce.